Order modified by providing that the examination as to the facts set forth in paragraph A of the affidavit annexed to the order for examination be limited to the facts as to the mating of the agreement referred to in the complaint and as to the continuance of the plaintiff in the employ of the defendant pursuant to said agreement until the 21st day of May, 1917, and as so modified affirmed, without costs. No opinion. Present — Clarke, P. J., Laughlin, Dowling, Page and Shearn, JJ. Order to be settled on notice.